Title: To James Madison from Jonathan Dayton, 9 April 1813
From: Dayton, Jonathan
To: Madison, James


Sir,
Elizabeth town, April 9th. 1813
Considerations of duty, of respect & attachment impel me to address you upon a subject, highly interesting to the whole American people, and certainly not less so, to yourself.
There is reason to apprehend, that, without some sufficient precautionary measures on your part, a bold attempt may possibly be made to seize your person & papers, & convey you to the fleet below. This apprehension arises, not solely, from the position & disposition of the enemy in the bay, their strength and means, (altho’ this of itself would warrant it) but from intimations unguardedly made at an Anglo-American table in New York, by some Englishmen, whose wishes doubtless go to the full extent of their intimations.
What course would be pursued, & what the means or instruments employed by those who may be planning such an adventure, cannot be known here, but my conjecture is, that it must be attempted, if attempted at all, by one of the two followg. modes, viz. Either to engage in their interests & project some active & enterprizing resident in or near Georgetown, who can prepare the men & the means without suspicion, & can conceal them if necessary, until all is ripe for execution. Or (what would be perhaps safer & more practicable) by taking possession of a coasting or other vessel, taking out & detaining every man of the crew as prisoners, and putting on board 40 or 50 seamen & marines to be concealed in the hold, shewing bales of cotton on the deck, running above Alexandria in the evening, as if bound to Georgetown, with a boat astern, & another on deck. If hailed, they could answer, either that they were [“]a Southern coaster, or a Portuguese from the Brazils, or Spaniard or Swede, and ran thro’ the fleet in the night, without speaking them.” They might thus easily pass for the present unsuspected, or if any boat should board them, they could detain it for a few hours, to prevent detection.
These possible modes of approach are thus particularly stated, sir, in order to put you on your guard against those covert plans, of which our enemies are so capable, & in which they have been so long practised. The former of these plans I have too good reason for knowing & remembering because it was carried into successful operation in Novr. 1779, against myself & Colo. Matths. Ogden of the 1st. Jersey Regt. (my brother in law, & the brother of our Govr. A. Ogden) by a British Officer & his Associates, who came over secretly from Staten island, were concealed within our lines for one whole day, & in the course of the following night invaded our lodgings altho’ six miles up in a thick settled part of the country, & carried us off prisoners to the British lines upon horses & boats previously prepared for the purpose. As this however had been an extra tour of duty, & an uncommonly dangerous & exposed one, undertaken at the express request of the Marquis de la Fayette, he had the goodness to make a representation to the Commander in Chief, who was pleased to give an order for our immediate exchange in preference & priority of all other prisoners, so that my captivity was of the very short duration of about four months, from Novr. to March, & at a season when our Army was in winter quarters.
I trust sir, that full credit will be given to my assurance, that I could not have been drawn into this relation of my own history, especially so unfortunate a part of it, if it were not with the hope, that, under present circumstances, so favourable to a repetition of like projects, it might make a stronger impression, & put you more effectually on your guard. “Felix, quem aliena (aut altera) pericula, cautum faciunt.”
Allow me now sir to suggest what suddenly occurs to me as the means of preventing such an enterprize, or of defeating it, if attempted. A Guard ship of about 12 to 16 guns & not less than 120 men should be stationed off Alexandria, or rather between that town & Washington, with positive orders to bring to, or board, all vessels that are passing either by night or day. A quarter guard should be constantly mounted near the public offices, & the President’s house, furnishing sentinels in proper places for security against surprize. Signals might be established so as to be understood at the Marine quarters, and on board the Guard ship below, by the firing of Rockets from the top of the President’s house, where every thing could be prepared for the purpose, so that if every man were taken away, the females alone might do it, immediately after the invaders had left the house. In case of these certain signals of Alarm, the Guard ship should have standing orders to put out her boats on both sides of her, well manned & armed, so as to intercept every thing passing down the river; and the Marine or land corps should be ordered to march a detachment immediately to the President’s, & at same time to send out a barge with the most expert oarsmen & a well armed party to make their course directly for the Guard ship, but to seek & search any boat they might hear on the way. A subaltern’s command, in addition to her own crew, should be sent on board the Guard ship, to remain for two days, & then to be regularly relieved, & there should never be fewer than two sentinels on deck, one in the bow, the other in the stern, with positive orders to give immediate notice to their officer of the approach of any boat or vessel, or of any signals, especially of Rockets or musketry on shore.
I entreat you sir most earnestly, not to disregard the suggestions, nor neglect the precautions herein communicated. They will produce but little additional expense—they may prevent incalculable evils.
It would be no little gratification & satisfaction to me to know that the President has received this letter, & thinks it’s contents worthy of some attention, & this, not simply for my own sake, but for his also, & the community’s. A line to this effect, either with or without signature, as seems to him best, would of course be very acceptable. I shall then at least be sure, that mine has reached him. I have the honour to be sir, with the highest respect, your most obedient, very humble servant
Jona: Dayton
